[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 370 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 372 
At the time of the relator's appointment chapter 354 of the Laws of 1883, as amended, provided for the appointment of commissioners who should constitute the New York civil service commission. It then made it the duty of *Page 373 
such commission to aid the governor in preparing suitable rules for carrying the statute into effect; declared that such rules should provide for open, competitive examinations for testing the fitness of applicants for positions in the public service; that all the offices, places and employments should be arranged in classes, and that there should be a period of probation before any absolute appointment or employment. When the relator was appointed, one of the rules established by the civil service commission was as follows: "Every original appointment or employment in the civil service shall be for a probationary term of three months, at the end of which time, if the conduct and capacity of the person appointed or employed shall have been found satisfactory, the probationer shall be absolutely appointed or employed, but otherwise his appointment shall cease." It is manifest that the purpose of the statute and rule relating to probationary appointments was to enable the appointing officer to ascertain and correct any error or mistake of himself or of the civil service commission arising from the inefficiency of a candidate certified as eligible where he might prove incompetent to discharge the duties of the place to which he was appointed. It seems to be practically admitted that if the statute of 1883 and the civil service rules established in pursuance of it were in force and valid when the relator's probationary term ended, the determination of the learned Appellate Division was right and should be affirmed unless the question is controlled by the Veterans Act, which will be subsequently considered.
But it is contended that the provisions of the Constitution of 1894 relating to this subject have suspended or repealed the law and rules existing at the time, so that the defendant had no authority to make a probationary appointment. In other words, the appellant's claim is that, having been appointed by the respondent in pursuance of a certificate of his eligibility furnished by the civil service commission, his appointment could not be limited to any probationary term, and, therefore, he could not be removed except for cause shown after a notice and hearing. *Page 374 
Thus, the first point involved in this controversy is whether the amended Constitution repealed or suspended the existing statute and rules of the civil service commission so as to render a probationary appointment improper and illegal. Section 9 of article 5 of the Constitution provides: "Appointments and promotions in the civil service of the state, and of all the civil divisions thereof, including cities and villages, shall be made according to merit and fitness to be ascertained, so far as practicable, by examinations, which, so far as practicable, shall be competitive; provided, however, that honorably discharged soldiers and sailors from the army and navy of the United States in the late civil war, who are citizens and residents of this state, shall be entitled to preference in appointment and promotion, without regard to their standing on any list from which such appointment or promotion may be made. Laws shall be made to provide for the enforcement of this section."
The effect of this provision upon the existing statute and rules of the civil service commission has been several times considered by this court. In People ex rel. McClelland v.Roberts (148 N.Y. 360, 363) it held that chapter 354 of the Laws of 1883, as amended by chapter 681 of the Laws of 1894, constitutes a general system of statute law applicable to appointments and promotions in every department of the civil service of the state, with such exceptions only as are specified in the statute itself, and that by section 16 of article 1 of the Constitution of 1894, that act was continued in force as the law of the state, subject only to such alterations as the legislature might make. In delivering the opinion in that case Judge O'BRIEN said: "It is quite clear, also, that the civil service statutes constitute a general system of statute law applicable to appointments and promotions in every department of the civil service of the state, with such exceptions only as are specified in the statute itself." In Chittenden v. Wurster (152 N.Y. 345,355) it was held that the statute of 1883 was in force, and provides the necessary machinery for carrying the provisions of the Constitution into effect, and the doctrine of theMcClelland case *Page 375 
in that respect was re-affirmed. In the Sweeley Case (12 Misc Rep. 174, 181) Judge HERRICK discussed this provision of the Constitution. That case was affirmed by this court without opinion (146 N.Y. 401), and his opinion was especially commended by Judge BARTLETT in the Keymer Case (148 N.Y. 219, 224). In that case Judge HERRICK said: "The civil service law of the state, as it was prior to the adoption of the new Constitution, is, with the exception of the acts that have been passed relative to soldiers, in harmony with the Constitution." That principle was adopted by this court in affirming that case. Thus, we have its authority as declared in at least three of its decisions, establishing the proposition that the act of 1883, so far as it affects the question under consideration, is, and has been, in operation and effect since the adoption of the new Constitution, as well as before.
We think this proposition should be sustained upon principle, as well as upon the authority of our former decisions. The declaration of the Constitution is that appointments and promotions shall be made according to merit and fitness. The obvious purpose of this provision was to declare the principle upon which promotions and appointments in the public service should be made, to recognize in that instrument the principle of the existing statutes upon the subject, and to establish merit and fitness as the basis of such appointments and promotions in place of their being made upon partisan or political grounds. (Record Constitutional Convention, vol. 5, p. 2444; vol. 6, p. 2552, et seq.) It then declares that merit and fitness shall be ascertained by examinations, and also the extent to which they shall be thus determined. The extent to which examinations are to control is declared to be only so far as practicable. This language clearly implies that it is not entirely practicable to fully determine them in that way. It was the purpose of its framers to declare those two principles and leave their application to the direction of the legislature. As was said by the chairman of the committee to which this amendment was referred: "It seemed best to the committee, after very careful and repeated consideration, to leave the application *Page 376 
of the principle (of merit and fitness) to the good sense of the legislature — the application of it." Thus it is apparent, not only upon the face of the provision itself, but from the debates in the constitutional convention, that the framers of this amendment did not intend to absolutely determine how the merit and fitness of appointees were to be ascertained and determined. The Constitution provides that to an extent those questions are to be determined by an examination, but it is obvious that it was understood at that time that it would be impracticable to fully determine the merit and fitness of an employee or appointee by a mere examination, whether competitive or otherwise. It is to be observed that the provision of the Constitution is that the merit and fitness of the applicant or appointee shall be ascertained in the manner stated so far as practicable, that is, in part at least, if they can be even partially ascertained in that manner. The words "so far as practicable" plainly relate to the degree or extent to which the examination should control. The provision is not that the examination shall be the basis of determining merit and fitness when or where, or in such cases as it is practicable, but that in all cases they are to be ascertained by an examination, only so far as practicable. In other words, it does not declare that the examination shall control in ascertaining merit and fitness in any or all cases where it is practicable, but that the qualifications of the candidate shall be ascertained in each case by an examination to the extent and only so far as it is practicable, and consequently sufficient to insure the selection of proper and competent employees. The Constitution plainly implies that other methods and tests are to be employed when necessary and calculated to fully ascertain the merit and fitness of the applicant. If a probationary term or other method is necessary to enable the appointing officer to fully or correctly ascertain the merit and fitness of the applicant, the plain and clear intent of this provision is that it shall be employed.
Assuming then that the framers of the Constitution contemplated that other methods might also be employed, surely *Page 377 
it cannot be properly said that the trial of an applicant for a probationary period is not an appropriate method of testing and thus correctly ascertaining his merit and fitness. Besides, it is a reasonable method. Indeed it is the usual one. What good business man would employ an assistant, a clerk, or even a laborer for a period which he could not limit or control without adopting that method of ascertaining his qualifications for the place? There can be but one answer. Therefore, that the method provided by the statute and the rules of the civil service commission is appropriate and well calculated to materially aid an officer or department in determining the merit and fitness of an employee, cannot be successfully denied.
Moreover, when this constitutional provision was adopted, and when it was proposed in the convention, the statute and civil service rules to which we have adverted were in force and were well known to and understood by the framers of that provision. Hence, it is but reasonable to suppose that when it was proposed they had the existing statute and rules in view, and did not intend to supersede or interfere with them. In the words of Judge O'BRIEN: "It is evident from the language of the new provision of the Constitution and from the debates in the convention which followed its introduction into that body, that it was framed and adopted with reference to existing laws, which were intended to give to it immediate practical operation. So that in adopting the new Constitution, the people, in their original capacity, decreed that, thereafter, all the departments of the government should be brought within the operation of existing laws on the subject of appointments." (148 N.Y. 369.)
While it is true that under the Constitution the merit and fitness of an applicant for appointment in the civil service of the state or its civil divisions are to be ascertained, in part at least, by an examination, competitive or otherwise, except in cases where such an examination would be wholly ineffectual to determine those questions, still, even in cases where an examination may be had, it is to control only so far as merit *Page 378 
and fitness may be ascertained by a mere examination. As the Constitution plainly discloses that other methods were expected to be employed to insure proper appointments in the civil service of the state, doubtless it was the then existing method of probationary trial that was in the minds of its framers.
Again, when we examine the history of the reform in the civil service, we find that the question of its propriety had arisen and been considerably discussed in this country for a considerable time before the year 1871. In the month of March in that year Congress passed the first civil service statute enacted in this country. That statute, however, was short and amounted to but little more than a mere declaration of the principle of civil service reform, with brief and what were regarded as insufficient provisions as to the means of carrying it into effect. It remained in that situation until 1883, when by reason of a continued agitation of the subject, the statute was extended and enlarged so as to include substantially all the provisions of the present law upon the subject. In that year the legislature of the state of New York also passed the act under consideration which is, in all its essential particulars, like the act of Congress. That statute has been in full operation and effect in this state since that time, without amendment except in some minor particulars. Thus, although the act of 1883 was, to an extent, considered as tentative when passed, the experience of thirteen years under its provisions, both in relation to the State and Federal governments, had not, when the State Constitution was amended, seemed to its friends to require any radical or substantial change. Both the Federal and State statutes embodied the principle or method of probationary trials as a means of determining the merit and fitness of candidates. This method had also been employed in the civil service of Great Britain since 1855. The English civil service rules in existence then and since provide that no person shall receive a formal appointment in the civil service until his practical capacity and disposition have been tested by a probationary trial of six months, *Page 379 
at the expiration of which, if not satisfactory, he is to be dropped. Practically the same provision is included in the Federal statute as well as in the statute of this state. It is also included in the civil service rules in the cities of Albany, Brooklyn, Poughkeepsie, Elmira, Rochester, Schenectady, Troy, Yonkers and other cities of the state. Indeed, I have been unable to find any commonwealth or political division where the principle of civil service reform is in force that does not include as a method of determining the qualifications of an appointee, the test of a probationary trial.
The propriety of this method is also particularly recognized by such civil service advocates as Dorman B. Eaton and Silas W. Burt. The former, one of the earliest and most earnest advocates of civil service reform, in substance, says that the period of probation before actual appointment is necessary to exclude an applicant, if any should have passed the competition successfully who are found wanting in practical ability for the work. (Ency. Political Science, vol. 1, 485.) The latter, who for more than thirty-five years has been interested in the reform of the civil service, and under whose direction the first civil service examination in this country was had, in speaking of the subject of probationary trials, says: "This limitation (referring to the selection from the three persons standing highest) reduced the opportunities for favoritism to the lowest point deemed possible, since a restriction to the one person standing highest would annul the officer's discretion and responsibility for the appointment, while the three names gave a discretionary range that has by long trial been approved as sufficient, particularly since it was supplemented by appointment for a probationary period only before a permanent tenure was given. This probation was an essential part of the examination and has in practice shown how satisfactory the antecedent procedure was since the number of those who were dropped from service during or at the end of the probationary period has been so inconsiderable that it may be disregarded." (Report of 1897.) Thus we find not only that the civil service rules of Great Britain, the act of Congress, the *Page 380 
statute of our own State, the civil service rules of the United States, of the state and of the cities thereof, provide for a probationary test, but the early and continuous friends and advocates of civil service reform also concur in regarding the probationary period as useful and necessary to the proper administration of the civil service. Therefore, when we consider the laws and civil service rules existing when the constitutional amendment was adopted, the position taken upon this subject by its friends and advocates, and the guarded language of limitation employed in the amendment, there would seem to be no doubt as to the purpose of the amendment, nor that it was intended to continue the hitherto uniform rule as to probationary trials.
This is made more clear when we remember that the individuals and organizations that were urging this amendment had previously induced the legislature to adopt the statute of 1883 and the statutes amending it, and that they were also influential in shaping the rules which were adopted by the civil service commission.
Obviously there are many positions in the civil service where the merit and fitness of an applicant cannot be ascertained with any certainty by a mere examination under the rules of the civil service. It seems apparent that what was intended by this provision of the Constitution was that merit and fitness should be the basis of appointments of public officers and employees, and that those qualities should be ascertained and determined, so far as they could be practicably, by such an examination, but that other and further methods should be employed when necessary to secure efficiency of service. It is manifest that actual trial of an appointee in the place which he seeks would furnish better means to accurately determine his fitness and merit than would any mere examination that could be had. Can it be said that the purpose of this provision was to prevent a probationary trial to discover the fitness and merit of an applicant, in view of the language employed, and of the extent to which probationary terms were then provided for? It is obvious that in many cases an applicant *Page 381 
for a position in the civil service of the state or of a municipality might be entirely qualified so far as his attainments disclosed by a civil service examination were concerned, and still be wholly unfit to occupy the position by reason of indolence, inadaptability to the service, garrulousness, want of character, experience, tact, integrity, or lack of a proper disposition, or the existence of habits which would render him quite unfit to assume the duties of the position and yet not be actually incompetent. This court has held that where the relations between the officer and the appointee are confidential this provision of the Constitution does not apply, but fails by reason of the impracticability of determining merit and fitness for such a position by a civil service examination. (People ex rel. Crummey v. Palmer, 152 N.Y. 217.) InChittenden v. Wurster (152 N.Y. 345, 359), in discussing this question, Judge HAIGHT said: "A candidate may be ever so competent and still lack many of the necessary elements of a trustworthy officer; he may be ever so learned and still lacking in judgment and discretion; he may be discreet and still without character; he may be honest and yet meddlesome and a person in whom you could not confide."
If this provision of the Constitution is absolute, and permanent appointments must be made whenever the civil service board certifies that an applicant is eligible, then, as the Constitution makes no exception as to confidential clerks or employees, no reason exists why it must not be enforced in those cases as well as in any other. It is true the statute in relation to veterans provides that it shall not apply to a private secretary, deputy of any official or department, or to any other person holding a strictly confidential position. That, however, is a mere declaration of the legislature, and if the Constitution of 1894 relates to all appointments and positions in the civil service, and makes the examination by the civil service commission as to merit and fitness the measure which controls, then the Veterans' Act, so far as it relates to confidential appointees, is in conflict with that provision and is invalid. *Page 382 
The manifest purpose of the civil service statutes and of the amended Constitution was to improve the civil service of the state by securing employees of greater merit and fitness. Therefore, it is quite as much within their purpose and provisions that an examination should not control when other and better methods would secure an improved service, as that it should not apply to confidential positions. If it does not apply in one case, it applies only partially in the other. It can with no more propriety be said that an examination is impracticable because a position is confidential, than that it is at least partially impracticable because it will not fully ascertain the merit and fitness of the applicant. In one case the examination is impracticable by reason of the responsibility and confidential character of the position; in the other, by reason of the inefficiency of such an examination to fully and fairly determine the merit and fitness of the contemplated employee. One is impracticable because of the character of the position, and in the other the manner of ascertaining the qualifications of the applicant by examination is impracticable because insufficient. While we have held in regard to the former that those positions are not included in the provision as to examinations because they are not practicable to determine merit and fitness for such places, and, hence, no examination need be had, still, it is to be observed that the Constitution does not say that examinations shall not be made when impracticable, but that they shall be made so far as practicable to determine merit and fitness; that is, to the extent that they are practicable to accomplish that purpose, they shall be employed.
We think there are two classes of cases where the question of practicability arises; one, where the place is such that no examination can be had because the questions of merit and fitness for the particular place cannot be reached in that way, and the other, where an examination may be had, but different and additional tests will tend to secure an improved service by more accurately determining these questions. If the statute providing a probationary term as one of the *Page 383 
means to determine the merit and fitness of an appointee or employee is in conflict with the Constitution, then the statute which excepts from its operation deputies and confidential employees is also in conflict with it, and the former decision of this court as to persons holding a confidential relation to the person or department appointing them was not justified under the provisions of the Constitution. If the words "so far as practicable" do not apply to a case where the real merit and fitness of an appointee are sought to be determined by other methods which are surer and will more accurately determine those questions, then they have no meaning and cannot be employed to sustain the decision of this court in the Chittenden case.
As it is evident that the amendment of the Constitution was not intended to provide that civil service examinations should be the sole means of determining the merit and fitness of applicants, and as it expressly declared that laws should be made by the legislature to provide for its enforcement, and in view of the fact that this court has already decided that the statutes which were in existence when the Constitution was adopted are still in force, and are the laws of this state relating to the subject, we think it cannot be properly held that the statute which then provided for a probationary appointment as one of the means of ascertaining the merit and fitness of applicants, is in conflict with that provision of the Constitution.
But it is said that if this construction of the Constitution shall obtain, its provisions may be violated by unscrupulous and dishonest officers. That may be. There are few statutes or constitutional provisions that may not be thus violated. But in construing the language of the Constitution, distrust of public officers, or fear that they may not discharge their full duties, should not be assumed or entertained and made a basis for holding the statute of 1883 in conflict with it. In construing this amendment, this court should not assume that public officers will not perform their duty or will fail to discharge the responsibilities imposed upon them by law in an *Page 384 
honest and proper manner. "It must be assumed that the legislature, and all other public bodies intrusted with the functions of government, general or local, will use the power conferred by the Constitution or the law fairly and in the public interests." (Clark v. State, 142 N.Y. 101, 105.) Nor is it to be assumed that the framers of the Constitution had any such idea in view when it was proposed and adopted. If it had been the purpose of the framers of this provision to prevent the legislature from requiring other and existing means of determining the merit and fitness of appointees or employees in the public service, they would not have employed language limiting the extent and effect of such examination to practicability in ascertaining and determining them, but would have made the examination absolute and controlling. So, too, if they had intended to limit the matter of practicability to particular positions or places, they would have employed language expressing that idea, such as "in such cases as it is practicable," or some other equally apt term. Instead of employing any such expression, they have used one which shows plainly that the limitation of practicability was intended to be one of extent, and applicable to all cases alike.
By these considerations we are led to the conclusion that the law of 1883, providing for a probationary term in which to test the merit and fitness of an applicant for a position in the civil service of the state or the various municipalities thereof, is not in conflict with the provisions of section 9 of article 5 of the Constitution. Therefore, that statute being valid and in force at the time of the relator's appointment, it is obvious that his services for the state were properly terminated so far as the civil service laws and regulations are involved.
This brings us to the consideration of the question whether the rights of the relator are controlled by the Veterans' Act (Ch. 821, L. 1896). It is contended that, independently of the Civil Service Law and by virtue of that act, a veteran has an absolute right to be preferred and appointed to any appointive position he seeks, unless the officer or department having the power of appointment shall show affirmatively, upon a hearing *Page 385 
after notice upon charges made, that he is incompetent, or has been guilty of some act or misconduct which renders him unfit for the place, and the burden of proof is upon the officer or department to establish such incompetency or misconduct.
The Veterans' Act, however, declares that its provisions shall not be construed so as to apply to any person holding a confidential position. So that if the position of special agent was confidential, then chapter 821 has no application in this case, although it may have force in others. Section ten of the Liquor Tax Law (Ch. 112, L. 1896) permits the state commissioner of excise to appoint not more than sixty special agents at an annual salary of twelve hundred dollars, payable monthly, and then declares: "Such special agents shall be deemed the confidential agents of the state commissioner, and shall, under the direction of the commissioner and as required by him, investigate all matters relating to the collection of liquor taxes and penalties under this act, and in relation to the compliance with law by persons engaged in the traffic in liquors." Then follows a detailed statement of the duties of such special agents, which shows quite clearly that they are of an important and confidential character. The position of such an agent is one in which he represents the commissioner in a manner and to an extent which may well be regarded as strictly confidential. Thus we find that the same legislature, which excepted from the operation of the Veterans' Act any person holding a strictly confidential position, declared the position held by the relator to be confidential.
That the position of special agent is confidential there can be little doubt. This court has had occasion recently to several times consider the question as to what constitutes a confidential position. In Matter of Ostrander (12 Misc. Rep. 476) it was held that the position of deputy superintendent of public buildings was a confidential one, and, therefore, fell within the exception to the Veterans' Act, which gave preference in appointment to honorably discharged soldiers, sailors and marines. That case was affirmed by this court on the opinion of the court below. (146 N.Y. 404.) *Page 386 
In People ex rel. Crummey v. Palmer (152 N.Y. 217, 220) this court again considered the meaning of the word "confidential," as used in a similar statute, and it was there said: "The statute which we have under consideration has reference to officials, and the confidential relations mentioned undoubtedly have reference to official acts, and include not only those that are secret, but those that involve trust and confidence which are personal to the appointing officer. If, therefore, the statute casts upon an officer a duty involving skill or integrity, and a liability either personal or on the part of the municipality which he represents, and he intrusts the discharge of this duty to another, their relations become confidential." It was there held that an assistant warrant clerk in the office of the comptroller of the city of Brooklyn sustained a confidential relation to his superior officer within the meaning of a statute preventing the removal of soldiers, sailors or members of a volunteer fire department in any city of the state.
In Chittenden v. Wurster (Id. 360) this question was also considered, and, after referring to the Crummey case, it was there said: "We then were of the opinion that where the duties of the position were not merely clerical, and were such as were especially devolved upon the head of the office, which, by reason of his numerous duties, he was compelled to delegate to others, the performance of which required skill, judgment, trust and confidence and involved the responsibility of the officer or the municipality which he represents, the position should be treated as confidential."
When we read the provisions of section ten of the Liquor Tax Law, which declare that a special agent shall be deemed the confidential agent of the state commissioner, and ascertain the duties he is required to discharge under the immediate direction of the commissioner, it becomes manifest that they are of a confidential character. His acts are official acts performed for and in the name of the commissioner, and are not only secret, but they also involve trust and confidence which are personal to the appointing officer. The duties cast *Page 387 
upon the special agent involve skill, integrity and liability personal to the officer he represents, and the relations between the excise commissioner and the special agent fall plainly within the principle of the previous decisions of this court upon the subject. Thus the position to which the relator was appointed was not only declared by statute to be confidential, but its duties were such as to render it clearly so under the doctrine of the cases decided by this court.
It is, however, said that the civil service commission has placed the position of special agent in the list where competitive examinations are required, and, hence, the position cannot be regarded as confidential. Surely the civil service commission cannot change the actual status of a position by declaring one which is actually confidential not to be so, nor is it vested with power to repeal a valid statute or to practically annul it by declaring a position to be competitive when the law has provided otherwise, and the position is plainly of a strictly confidential character.
I find no significance in the suggestion that the question of the confidential character of the position of special agent was not raised by the excise commissioner in the courts below. If that were admitted, it would not aid the relator, as it is a universal rule that it is the duty of an appellate court to affirm a judgment which is correct, although the ground assigned for the decision may be untenable. In other words, the rule requires that a correct judgment should be affirmed, regardless of the correctness of the reasons given for awarding it. If the act of 1883 is valid and still in force, and the position of special agent is a confidential one, it follows that the judgment was right and should be affirmed.
We are of the opinion that the statute of 1883 and the statutes amendatory thereof are still in force and are not in conflict with the Constitution; that the position of special agent was a confidential one; that the relator was not entitled to be appointed to or retained in the position of special agent, and that the Appellate Division properly so held.
The order should be affirmed, with costs. *Page 388